Citation Nr: 1511909	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-07 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to August 1968.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the RO in Jackson, Mississippi.  VA will notify the Veteran if further action is required.


REMAND

In his March 2013 substantive appeal, the Veteran requested a Board video conference hearing in connection with his claim and indicated that he wished to testify at the RO in Jackson, Mississippi, as it was the closest VA RO to his home.  The RO initially scheduled the Veteran for a hearing in January 2014; however, the Veteran's representative subsequently requested that the RO postpone the hearing until the representative received a copy of the claims file.  The record shows the RO rescheduled the video conference hearing for June 2014.  However, in a June 2014 written statement, received prior to the hearing, the Veteran's representative again requested that the RO postpone the hearing until the representative had received a copy of the claims file.  The record does not reflect that the RO has rescheduled the video conference hearing.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required in this case to schedule the Veteran for a Board video conference hearing so that he may provide evidence in support of his claim.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing in accordance with the procedures set forth at 38 C.F.R. 
§§ 20.700(a), 20.704(a) (2014).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




